Mitchell, J.
Assuming that a court would take judicial notice of the fact that the words “such claims of such,” included in brackets in the official publication of Laws 1887, c. 127, are contained in the engrossed bill which passed the legislature, but are omitted from the enrolled bill which was signed by the governor, we are clear that the omission is immaterial, and changes neither the substance nor legal effect of the statute. Whether these words be inserted or omitted, the effect gf the act would be the same. In either case the plain meaning of the statute would be to limit its application to claims of title, interest, or lien, by or through tax certificates or tax-deeds. An omission of words from the enrolled bill, which does not change the substance or legal effect of the statute as it passed the legislature, is wholly immaterial. Stein v. Leeper, 78 Ala. 517; People v. Supervisors, 16 Mich. 254; Smith v. Hoyt, 14 Wis. 252.
Order affirmed.